                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

KENNETH STALEY,

                      Plaintiff,                    Case No. 1:19-cv-23
v.                                                  Honorable Janet T. Neff
UNKNOWN BEECHER et al.,

                      Defendants.
____________________________/

                                            OPINION

              This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against

Defendants Beecher, Drew, Moull, Kerr, Davids, Labarre, McQuentson, and Davis.

                                            Discussion

              I.      Factual Allegations

              Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Ionia Correctional Facility (ICF) in Ionia, Ionia County, Michigan. The events
about which he complains occurred at that facility. Plaintiff sues Unknown Beecher, R.N.,

Unknown Tribble, R.N., Unknown Drew, R.N., Sergeant Walter Moull, Sergeant Unknown Kerr,

Warden John Davids, Medical Supervisor Jody Labarre, Unknown Treynor, R.N., Prisoner

Counselor Unknown McQuentson, and Resident Unit Manager Sabrina Davis.

               Plaintiff alleges that on August 29, 2018, his jaw locked up while he was eating his

breakfast. Defendant Beecher stopped by Plaintiff’s cell during evening medication rounds and

Plaintiff told her that his jaw had been locked up since that morning. Plaintiff complained that he

was unable to open his mouth far enough to eat properly, and that if he opened his mouth all the

way, he suffered from “excruciating” pain.

               On August 31, 2018, Plaintiff had a medical callout with Defendant Drew, who

checked Plaintiff’s weight, blood pressure, and temperature. Plaintiff explained his symptoms and

Defendant Drew told him that he would be seen by dental. Plaintiff was then returned to his cell.

               On September 23, 2018, Plaintiff stopped Defendant Moull during rounds and

explained that his jaw had been locked up since August 29, 2018. Defendant Moull stated that he

was tired of people complaining, but that he would see what he could do. On September 25, 2018,

Plaintiff stopped Defendant Kerr during rounds and told her about his medical problem. Defendant

Kerr asked Plaintiff what he expected her to do about it. Plaintiff asked Defendant Kerr to summon

health care to check on him, but Defendant Kerr stated that since Plaintiff was speaking to her

without any difficulty, his issue was not an emergency. Plaintiff stated that his inability to eat was

an emergency. Defendant Kerr told Plaintiff he was being a crybaby. Defendant Kerr then

checked with the nurse, who said that Plaintiff had TMJ and to keep doing the exercises he had

been given. Plaintiff complained that the exercises did not work and threatened to file a grievance




                                                  2
and lawsuit. Defendant Kerr told him to go ahead and do that because prison officials had each

other’s backs.

                 On October 12, 2018, Plaintiff told Defendant Treynor that his Tylenol was

missing. Defendant Treynor told Plaintiff to “quit crying like a little bitch, if you wasn’t over here

sucken [sic] black cock you [sic] jaw wouldn’t hurt now would it?” Plaintiff did not receive any

Tylenol for a week. On October 14, 2018, Defendant Tribble refused to give Plaintiff Tylenol,

making harassing comments about Plaintiff performing fellatio.

                 Plaintiff seeks damages, as well as declaratory and injunctive relief.

                 II.    Failure to State a Claim

                 A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged – but it has not



                                                   3
‘show[n]’ – that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                Initially, the Court notes that Plaintiff fails to make any factual allegations against

Defendants Davids, Labarre, McQuentson, and Davis. It is a basic pleading essential that a

plaintiff attribute factual allegations to particular defendants. See Twombly, 550 U.S. at 544

(holding that, in order to state a claim, a plaintiff must make sufficient allegations to give a

defendant fair notice of the claim). The Sixth Circuit “has consistently held that damage claims

against government officials arising from alleged violations of constitutional rights must allege,

with particularity, facts that demonstrate what each defendant did to violate the asserted

constitutional right.” Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008) (citing Terrance v.

Northville Reg’l Psych. Hosp., 286 F.3d 834, 842 (6th Cir. 2002)). Where a person is named as a

defendant without an allegation of specific conduct, the complaint is subject to dismissal, even

under the liberal construction afforded to pro se complaints. See Frazier v. Michigan, 41 F. App’x

762, 764 (6th Cir. 2002) (dismissing the plaintiff’s claims where the complaint did not allege with



                                                   4
any degree of specificity which of the named defendants were personally involved in or

responsible for each alleged violation of rights); Griffin v. Montgomery, No. 00-3402, 2000 WL

1800569, at *2 (6th Cir. Nov. 30, 2000) (requiring allegations of personal involvement against

each defendant)); Rodriguez v. Jabe, No. 90-1010, 1990 WL 82722, at *1 (6th Cir. June 19, 1990)

(“Plaintiff’s claims against those individuals are without a basis in law as the complaint is totally

devoid of allegations as to them which would suggest their involvement in the events leading to

his injuries.”); see also Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994); Krych v. Hvass, 83 F.

App’x 854, 855 (8th Cir. 2003); Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir. 1974); Williams v.

Hopkins, No. 06-14064, 2007 WL 2572406, at *4 (E.D. Mich. Sept. 6, 2007); McCoy v. McBride,

No. 3:96-cv-227RP, 1996 WL 697937, at *2 (N.D. Ind. Nov. 5, 1996); Eckford-El v. Toombs, 760

F. Supp. 1267, 1272-73 (W.D. Mich. 1991). Plaintiff fails to even mention Defendants Davids,

Labarre, McQuentson, and Davis in the body of his complaint. His allegations fall far short of the

minimal pleading standards under Fed. R. Civ. P. 8 (requiring “a short and plain statement of the

claim showing that the pleader is entitled to relief”).

               Plaintiff claims that Defendants Beecher, Tribble, Drew, Moull, Kerr, and Treynor

denied him necessary medical care in violation of his rights under the Eighth Amendment. The

Eighth Amendment prohibits the infliction of cruel and unusual punishment against those

convicted of crimes.     U.S. Const. amend. VIII.         The Eighth Amendment obligates prison

authorities to provide medical care to incarcerated individuals, as a failure to provide such care

would be inconsistent with contemporary standards of decency. Estelle v. Gamble, 429 U.S. 102,

103-04 (1976).     The Eighth Amendment is violated when a prison official is deliberately

indifferent to the serious medical needs of a prisoner. Id. at 104-05; Comstock v. McCrary, 273

F.3d 693, 702 (6th Cir. 2001).



                                                  5
               A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective

component, the plaintiff must allege that the medical need at issue is sufficiently serious. Id. In

other words, the inmate must show that he is incarcerated under conditions posing a substantial

risk of serious harm. Id. The objective component of the adequate medical care test is satisfied

“[w]here the seriousness of a prisoner’s need[ ] for medical care is obvious even to a lay person.”

Blackmore v. Kalamazoo Cty., 390 F.3d 890, 899 (6th Cir. 2004). If the plaintiff’s claim, however,

is based on “the prison’s failure to treat a condition adequately, or where the prisoner’s affliction

is seemingly minor or non-obvious,” Blackmore, 390 F.3d at 898, the plaintiff must “place

verifying medical evidence in the record to establish the detrimental effect of the delay in medical

treatment,” Napier v. Madison Cty., 238 F.3d 739, 742 (6th Cir. 2001) (internal quotation marks

omitted).

               The subjective component requires an inmate to show that prison officials have “a

sufficiently culpable state of mind in denying medical care.” Brown v. Bargery, 207 F.3d 863,

867 (6th Cir. 2000) (citing Farmer, 511 U.S. at 834). Deliberate indifference “entails something

more than mere negligence,” Farmer, 511 U.S. at 835, but can be “satisfied by something less than

acts or omissions for the very purpose of causing harm or with knowledge that harm will result.”

Id. Under Farmer, “the official must both be aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also draw the inference.” Id. at

837.

               Not every claim by a prisoner that he has received inadequate medical treatment

states a violation of the Eighth Amendment. Estelle, 429 U.S. at 105. As the Supreme Court

explained:



                                                 6
       [A]n inadvertent failure to provide adequate medical care cannot be said to
       constitute an unnecessary and wanton infliction of pain or to be repugnant to the
       conscience of mankind. Thus, a complaint that a physician has been negligent in
       diagnosing or treating a medical condition does not state a valid claim of medical
       mistreatment under the Eighth Amendment. Medical malpractice does not become
       a constitutional violation merely because the victim is a prisoner. In order to state
       a cognizable claim, a prisoner must allege acts or omissions sufficiently harmful to
       evidence deliberate indifference to serious medical needs.

Id. at 105-06 (quotations omitted). Thus, differences in judgment between an inmate and prison

medical personnel regarding the appropriate medical diagnoses or treatment are not enough to state

a deliberate indifference claim. Sanderfer v. Nichols, 62 F.3d 151, 154-55 (6th Cir. 1995); Ward

v. Smith, No. 95-6666, 1996 WL 627724, at *1 (6th Cir. Oct. 29, 1996). This is so even if the

misdiagnosis results in an inadequate course of treatment and considerable suffering. Gabehart v.

Chapleau, No. 96-5050, 1997 WL 160322, at *2 (6th Cir. Apr. 4, 1997).

               The Sixth Circuit distinguishes “between cases where the complaint alleges a

complete denial of medical care and those cases where the claim is that a prisoner received

inadequate medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976). If “a

prisoner has received some medical attention and the dispute is over the adequacy of the treatment,

federal courts are generally reluctant to second guess medical judgments and to constitutionalize

claims which sound in state tort law.” Id.; see also Rouster v. Saginaw Cty., 749 F.3d 437, 448

(6th Cir. 2014); Perez v. Oakland Cty., 466 F.3d 416, 434 (6th Cir. 2006); Kellerman v. Simpson,

258 F. App’x 720, 727 (6th Cir. 2007); McFarland v. Austin, 196 F. App’x 410 (6th Cir. 2006);

Edmonds v. Horton, 113 F. App’x 62, 65 (6th Cir. 2004); Brock v. Crall, 8 F. App’x 439, 440

(6th Cir. 2001); Berryman v. Rieger, 150 F.3d 561, 566 (6th Cir. 1998). “Where the claimant

received treatment for his condition, as here, he must show that his treatment was ‘so woefully

inadequate as to amount to no treatment at all.’” Mitchell v. Hininger, 553 F. App’x 602, 605

(6th Cir. 2014) (quoting Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011)). He must


                                                7
demonstrate that the care he received was “so grossly incompetent, inadequate, or excessive as to

shock the conscience or to be intolerable to fundamental fairness.” See Miller v. Calhoun Cty., 408

F.3d 803, 819 (6th Cir. 2005) (quoting Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989)).

               Plaintiff alleges that he reported his injury to Defendant Beecher on the evening of

August 29, 2018, the day that he first noticed his jaw locking up. Plaintiff was given a medical

callout with Defendant Drew on August 31, 2018. Defendant Drew told him that he would be seen

by dental. Plaintiff does not allege any other facts with regard to Defendants Beecher and Drew.

The Court concludes that Plaintiff’s allegations with regard to Defendants Beecher and Drew do

not show “a sufficiently culpable state of mind in denying medical care.” Brown, 207 F.3d at 867.

None of the facts alleged by Plaintiff show that Defendants Beecher and Drew were aware of a

substantial risk of harm to Plaintiff. Farmer, 511 U.S. at 837. Therefore, Plaintiff’s claims against

Defendants Beecher and Drew are properly dismissed.

               Plaintiff alleges that when he spoke to Defendant Moull on September 23, 2018,

Defendant Moull told him that although he was tired of people complaining, he would see what he

could do. Two days later, on September 25, 2018, Plaintiff complained to Defendant Kerr about

his jaw. Defendant Kerr noted that Plaintiff was able to speak and did not seem to be in an

emergency situation. Defendant Kerr also spoke to a nurse, who said that Plaintiff had TMJ and

that he should do the exercises he had been given. As noted above, in order to state an Eighth

Amendment claim against a prison official, a plaintiff must show that the official was aware of

facts from which the inference could be drawn that a substantial risk of serious harm existed, and

must also show that the official actually drew such an inference. Id. Plaintiff’s allegations against

Defendants Moull and Kerr do not rise to this level.




                                                 8
               Finally, the Court notes that Plaintiff’s claims against Defendants Treynor and

Tribble are not clearly frivolous and may not be dismissed on initial review.

                                           Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants Beecher, Drew, Moull, Kerr, Davids, Labarre, McQuentson, and

Davis will be dismissed for failure to state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b),

and 42 U.S.C. § 1997e(c). Plaintiff’s Eighth Amendment claims against Defendants Tribble and

Treynor remain in the case.

               An order consistent with this opinion will be entered.



Dated:    March 25, 2019                             /s/ Janet T. Neff
                                                     Janet T. Neff
                                                     United States District Judge




                                                9
